Citation Nr: 1613420	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  14-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and schizophrenia.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Appellant served on active duty from September 2006 to May 2009.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Appellant initially submitted a claim for entitlement to service connection for a mental condition and for PTSD.  Additional evidence associated with the claims file includes a diagnosis of schizophrenia, as well as symptoms of depression and anxiety.  Although the Veteran specified only PTSD in his claim for service connection, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

This case was previously remanded by the Board, in November 2015, for further development, specifically to obtain the Appellant's Social Security Administration (SSA) records.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the November 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2015 remand directed the RO to obtain the Appellant's SSA records and re-adjudicate the claim for service connection.  The Appellant's SSA records were associated with the claims file in December 2015 and a supplemental statement of the case was issued thereafter.  Accordingly, the Board finds that VA at least substantially complied with the November 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  However, remand is again necessary for further development of the Appellant's claim.

The Appellant contends that he suffers from a mental condition, to include PTSD, due to his experiences during service.  However, the Appellant was not provided a VA examination with respect to his claim for service connection for a mental condition, to include PTSD, schizophrenia, depression, and anxiety.  VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

SSA records obtained in December 2015 reflect that the Appellant was diagnosed with schizophrenia in 2011.  The Appellant asserts that his in-service experiences caused his psychiatric disorder and that the disorder has persisted since service.  The Appellant is competent to report the circumstances of his service and his reaction to those circumstances.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, the SSA records refer to statements by the Appellant's mother that he "unraveled" after two years in the military and ultimately obtained a general discharge after three years of service.  Thus, there is evidence of a current disability, indication of an in-service event or injury, and an indication that the current disability may be associated with the Appellant's service.  However, the record does not contain sufficient competent medical evidence to make a decision on the claim.  Thus, the Board finds that the low threshold for providing a VA examination has been met.  See McLendon, 20 Vet. App. 79.  Accordingly, the case must be remanded so that the Appellant may be afforded a VA examination to provide a diagnosis for any current acquired psychiatric disability, and an opinion as to whether any diagnosed acquired psychiatric disability is causally related to the Appellant's service.
	
In addition, the Appellant's SSA records contain notes from Cobb County Outpatient Services dated October 2011 through December 2011 that suggest the Appellant was scheduled for further sessions of psychiatric treatment.  As such, there may be relevant outstanding private treatment records.  Therefore, on remand, the Appellant should be afforded an opportunity to identify any outstanding treatment records relevant to the issue on appeal.  The RO should also request that the Appellant identify any other pertinent evidence not of record, including any additional private treatment records, and obtain all identified records.  38 C.F.R. § 21.33.  

The Appellant received treatment from the VA medical center (VAMC) in Atlanta, Georgia, in July 2011.  To the extent the Appellant received any additional treatment from the VAMC, the RO should obtain and associate with the claims file records dated from August 2012 to present.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The claims file also contains the Appellant's service treatment records and service personnel records.  However, the Appellant's personnel records refer to a mental status evaluation, obtained prior to the Appellant's discharge, which is not contained in the file.  As a result, a request must be made for this report of mental status evaluation and any other mental health records from the Appellant's period of active duty.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

The Board observes that VA sent a letter to the Appellant in February 2016 notifying him that his appeal had been returned to the Board's docket.  On February 29, 2016, the Post Office returned the letter as "unable to forward."  On remand, the RO should confirm the Appellant's correct address and re-send any RO communication sent to a then incorrect address.


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to verify the Appellant's address, resend a copy of all documents formerly mailed by the RO to a then incorrect address to the Appellant's current address, and document such in his claims file.

2.  Obtain any outstanding VA treatment records from the VA medical center in Atlanta, Georgia, and any associated outpatient clinics, dated from August 2012 to the present.  All records and/or responses received should be associated with the claims file.

3.  Provide the Appellant with the appropriate forms for authorization to release records to VA, and request that he complete and submit them in favor of Cobb County Outpatient Services, and any other private provider for which he has sought treatment for his mental health conditions since 2011.  Thereafter, attempt to obtain all private treatment records from the identified providers. The RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  The Appellant must be afforded an opportunity to respond.

4.  Contact the National Personnel Records Center and/or any other appropriate source, to obtain all in-service mental health evaluations and/or mental health treatment records pertaining to the Appellant.  The service personnel records indicate that the Appellant had a mental health evaluation prior to April 17, 2009. 

5.  Schedule the Appellant for a VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims file and examination of the Appellant, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent probability or more) that any psychiatric disability manifested in service or is otherwise causally or etiologically related to active service.

In providing the opinion, the examiner must consider the significance, if any, of the Appellant's misconduct during active service and any disciplinary actions, as documented in his service personnel records. 

A rationale must be provided for all opinions reached.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Appellant at his verified address, and return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




